          Case 1:18-cv-12233-LLS Document 19 Filed 09/27/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHEILA ROBINSON,

                                Plaintiff,
                                                               1:18-CV-12233 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
 LARRY PAGE, et al.,

                                Defendants.

       Pursuant to the order issued September 25, 2019, dismissing this action for failure to state

a claim on which relief may be granted,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed for failure

to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket.

 Dated:   September 27, 2019
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
